Citation Nr: 1129101	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  05-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability secondary to other service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, sister


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2009 for further development.  

The Board also remanded the issue of entitlement to service connection for a lumbar spine disability.  The RO subsequently issued an October 2009 rating decision in which it granted service connection for degenerative disc disease and spondylosis of the thoracolumbar spine.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The Veteran presented testimony at a Board hearing in February 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  The Veteran submitted a November 2009 correspondence in which she stated that she would like to be present for a hearing in Washington when the claim is returned to the Board.  The Board acknowledges this request for a second Board hearing; however, the request is denied because she has already had a Board hearing and she has offered no good cause for a second Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2009 Remand instructed the RO to obtain records from the Social Security Administration (SSA), and to schedule the Veteran for a VA examination.  

The Veteran underwent a VA examination in August 2008.  The examiner opined that the Veteran's cervical spine disability was not caused or aggravated by her service connected knee or feet disabilities.  The examiner acknowledged that the use of crutches would be expected to aggravate a degenerative disc condition.  However, she based her negative nexus opinion on the premise that the Veteran was only using crutches for a limited time period in conjunction with her total knee replacement.  

In a November 2009 statement in support of the claim (VA Form 21-4138), the Veteran took issue with the August 2008 examiner's opinion.  Specifically, she noted that her time on crutches was not limited to the time of her total knee replacement.  She pointed out that she has had eight surgeries on her knees.  She contends that she was on crutches for four months after the first surgery; and that she was on crutches for one and a half to two months for each of her seven successive surgeries.  

The Board finds the August 2008 examiner's opinion to be inadequate because it appears to be based on a faulty premise.  The Board finds that a new VA examination and opinion are warranted to determine whether it is at least as likely as not that the Veteran's cervical spine disability is secondary to other service connected disabilities.  In so doing, the examiner should acknowledge the amount of time the Veteran has spent on crutches as a result of surgeries for her service connected disabilities.  

The Board notes that the RO obtained records from the SSA in the form of a computer disc.  Appropriate action to have hard copies of the records associated with the claims file is necessary to facilitate appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The records obtained from the SSA on a computer disc should be printed out and associated with the claims file.  

2.  The Veteran should then be afforded a VA examination for the purpose of determining the nature, etiology and severity of any cervical spine disability.  The claims file must be made available to the examiner for review in connection with the examination. Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any current chronic cervical spine disability was caused or aggravated by the Veteran's service connected knee, foot, or lumbosacral spine disabilities.

The examiner should also opine whether or not the use of crutches caused or aggravated any current chronic disability of the cervical spine.  The examiner should note the total amount of time that the Veteran spent on crutches as a result of her multiple surgeries.  

A rationale for all opinions expressed should be given.

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for a cervical spine disability.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


